DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 3835431 A) in view of Ackermann (US 20030076214 A1).
As to claim 1, Rosen discloses: A melting conductor 15 (Fig. 2), wherein the melting conductor comprises an electrically conductive melting wire (silver, col. 2, lines 25-36), wherein the melting wire comprises at least two overload narrow sections 16 (col. 3, lines 25-28 and col. 6, lines 14-16) in the form of a cross-sectional constriction, wherein, between the two immediately successive overload narrow sections, a first layer comprising solder 18 (col. 6, lines 44-60) and/or surrounding the outer shell surface of the melting wire circumferentially at least in some areas is provided in at least one first section, and 
wherein the melting wire comprises between two directly successive overload narrow sections at least one short circuit narrow section 17 (col. 6, lines 18-24) formed as a cross-sectional constriction.
Rosen does not explicitly disclose:
wherein a second layer, which is a coating, surrounding the outer shell surface of the melting wire circumferentially at least in some areas is provided adjacent to each of the overload narrow sections in a respective second section.
However, Ackermann suggests providing:
a melting conductor 36, 88 (see Fig. 1-6) for a DC fuse (par. 0002);
in order to provide direct current interrupting capability (par. 0002); and
wherein a second layer 44, 104 (Fig. 3-6), which is a coating (par. 0019-0020, 0030), surrounding the outer shell surface of the melting wire circumferentially at least in some areas (par. 0019-0020, 0030) is provided adjacent to each of the overload narrow sections 42 in a respective second section (at the end sections in Fig. 3, corresponding to each end narrow section 42);
in order to absorb/reduce arc energy during a short-circuit and/or a full voltage overload current interrupt event (par. 0019-0020, 0030).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rosen as suggested by Ackermann, e.g., providing:
the melting conductor for a DC fuse;
wherein a second layer, which is a coating, surrounding the outer shell surface of the melting wire circumferentially at least in some areas is provided adjacent to each of the overload narrow sections in a respective second section;
in order to provide direct current interrupting capability, and in order to absorb/reduce arc energy during a short-circuit and/or a full voltage overload current interrupt event.
Regarding the preamble, “for one or more of a DC fuse and a high-voltage high-power fuse (HH-DC fuse)”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.
In the instant case, the phrase “for one or more of a DC fuse and a high-voltage high-power fuse (HH-DC fuse)” merely recites the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Accordingly, the preamble is not considered a limitation and is of no significance to claim construction. 
 Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
In the instant case, the melting conductor of Rosen in view of Ackermann is capable (if tailored to the required design specifications, as one of ordinary skill in the art would recognize that every type of fuse must be) of being used for a DC fuse and a high-voltage high-power fuse.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Rosen in view of Ackermann discloses: wherein the minimum width and/or the shape of the cross-sectional constriction of the overload narrow section 16 (Fig. 2; Rosen) differs from the minimum width and/or the shape of the cross-sectional constriction of the short circuit narrow section 17 (the longer and shorter necks constitute different shapes).
As to claim 3, the obvious modification of Rosen in view of Ackermann does not explicitly disclose:
wherein the minimum width of the cross-sectional constriction of the overload point is greater than the minimum width of the cross-sectional constriction of the short circuit narrow section, wherein the ratio of the minimum width of the cross-sectional constriction of the overload point to the minimum width of the cross-sectional constriction of the short circuit narrow section is between 1.01: 1 to 3:1.
However, Rosen suggests that the relative dimensions of each of the short circuit sections and overload sections of the fuse element are manipulated to provide a satisfactory fusing response at desired overload and short circuit currents at a rated voltage (See col. 2, lines 37-60)
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rosen in view of Ackermann as further suggested by Rosen, e.g., providing:
wherein the minimum width of the cross-sectional constriction of the overload point is greater than the minimum width of the cross-sectional constriction of the short circuit narrow section, wherein the ratio of the minimum width of the cross-sectional constriction of the overload point to the minimum width of the cross-sectional constriction of the short circuit narrow section is between 1.01: 1 to 3:1;
in order to provide a satisfactory fusing response at desired overload and short circuit currents at a rated voltage.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., width ratios for satisfactory fusing response) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, the obvious modification of Rosen in view of Ackermann discloses: wherein the second layer is at least substantially directly adjacent to the overload narrow section (see Fig. 3; Ackermann) and/or in that the second layer is firmly connected to the outer shell surface of the melting wire (coated on, par. 0019-0020, 0031; Ackermann).
As to claim 5, the obvious modification of Rosen in view of Ackermann discloses: wherein the second layer comprises and/or consists of a plastic and/or poly(organo)siloxane (also known as silicone – see applicant’s specification, p. 11, line 21; see par. 0020 of Ackermann) as material wherein the second layer is designed to be electrically insulating.
As to claim 7, the obvious modification of Rosen in view of Ackermann discloses: wherein one or more of a plurality of short circuit narrow sections 17 (Fig. 2; Rosen) are provided between two directly successive overload sections 16,
and the first section comprising the first layer 18 is arranged between two short circuit narrow sections 17 on the outer shell surface of the melting wire.
The obvious modification of Rosen in view of Ackermann does not explicitly disclose:
and the first section comprising the first layer is arranged between two directly successive short circuit narrow sections.
However, Rosen discloses that the solder blobs 18 are provided at spaced points along the length of the fuse element, in order to provide protection against long-continued overloads at a still lower level which would be insufficient to fuse the overload necks 16 (col. 6, lines 44-50).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rosen in view of Ackermann as further suggested by Rosen, e.g., providing additional solder blobs at spaced points along the fuse element, or altering the location of the example solder blob, such that:
the first section comprising the first layer is arranged between two directly successive short circuit narrow sections;
provide protection against long-continued overloads at a still lower level which would be insufficient to fuse the overload necks.
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 8, the obvious modification of Rosen in view of Ackermann discloses: 
wherein the second sections comprising the second layer are arranged on the outer shell surface of the melting wire (provided as in obvious modification in claim 1 above) in such a way that the two overload narrow sections and the short circuit narrow sections (provided as in claim 1 above) and/or the short circuit narrow sections arranged between two directly successive second sections and/or second layers (optional limitations since they recite and/or) are provided.
As to claim 9, the obvious modification of Rosen in view of Ackermann discloses: wherein the overload narrow section is formed by recesses comprising an at least substantially rectangular edge (see Fig. 2; Rosen).
As to claim 11, the obvious modification of Rosen in view of Ackermann discloses: wherein the short circuit narrow sections arranged between the overload narrow sections are at least substantially regularly spaced (see Fig. 2; Rosen) and/or that the distance between two directly adjacent short circuit narrow sections and/or the distance between a short circuit narrow section and the directly adjacent overload narrow section are at least substantially regularly spaced and/or in that the distance between a cross-sectional constriction of the short circuit narrow section and/or the overload narrow section and the immediately neighboring cross-sectional constriction of the short circuit narrow section and/or the overload narrow section is designed to be at least substantially the same.
As to claim 12, the obvious modification of Rosen in view of Ackermann discloses: wherein the length of the cross-sectional constriction of the overload narrow section is greater than the length of the cross-sectional constriction of the short-circuit narrow section (see Fig. 2; Rosen).
As to claim 13, the obvious modification of Rosen in view of Ackermann discloses: wherein the first layer is a coating (first layer 18 of Rosen is a solder blob coating).
As to claim 14, the obvious modification of Rosen in view of Ackermann discloses: wherein the melting wire comprises an at least substantially rectangular cross-sectional shape (see Fig. 2; Rosen) and/or is formed as a flat strip and/or that the melting wire, the first and/or second layer have an at least substantially circular outer cross-section.
As to claim 15, the obvious modification of Rosen in view of Ackermann discloses: wherein the melting wire comprises metal as material, wherein the material comprises at least substantially pure silver (col. 2, lines 26-50; Rosen) and/or a silver alloy and/or copper and/or a copper alloy.
As to claim 16, the obvious modification of Rosen in view of Ackermann discloses: wherein the melting conductor comprises an alternating sequence of directly successive overload narrow sections, with short circuit narrow sections 17 (see Fig. 2; Rosen) arranged between two directly successive overload narrow sections 16, wherein the overload narrow sections are at least substantially regularly spaced.
As to claim 17, the obvious modification of Rosen in view of Ackermann discloses:
wherein the ratio of the maximum width of the fuse wire to the minimum width of the cross-sectional constriction of the overload narrow section and/or the cross-sectional constriction of the short circuit narrow section is between 1:0.6 and 1:0.2 ( between 1:1/2 and 1:1/6; col. 2, lines 56-60; Rosen).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 3835431 A) in view of Ackermann (US 20030076214 A1) as applied to claim 1 above, and further in view of Huber (US 4134094 A).
As to claim 6, the obvious modification of Rosen in view of Ackermann does not explicitly disclose:
wherein the solder of the first layer comprises as material a metal alloy and/or consists thereof, wherein the metal alloy comprises cadmium, lead, tin, zinc, silver and/or copper, and wherein the first layer is electrically conductive.
However, Huber discloses a tin-lead alloy solder (col. 3, lines 29-32);
in order to provide a low-melting point solder (col. 3, lines 29-32).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rosen in view of Ackermann as suggested by Huber, e.g., providing:
wherein the solder of the first layer comprises as material a metal alloy and/or consists thereof, wherein the metal alloy comprises cadmium, lead, tin, zinc, silver and/or copper, and wherein the first layer is electrically conductive;
in order to provide a low-melting point solder first layer.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 3835431 A) in view of Ackermann (US 20030076214 A1) as applied to claim 1 above, and further in view of Rooney (US 4654620 A).
As to claim 10, the obvious modification of Rosen in view of Ackermann does not explicitly disclose:
wherein the short circuit narrow section is formed by recesses comprising an at least substantially circular arc section-shaped edge.
However, Rooney suggests fusible narrow sections formed by recesses comprising an at least substantially circular arc section-shaped edge 11-26 (Fig. 1);
in order to provide calibrated arc gaps and arc quenching point apertures (col. 3, lines 46-66).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rosen in view of Ackermann as suggested by Rooney, e.g., providing:
wherein the short circuit narrow section is formed by recesses comprising an at least substantially circular arc section-shaped edge;
in order to provide calibrated arc gaps and arc quenching point apertures.
Further, change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 3835431 A) in view of Ackermann (US 20030076214 A1) as applied to claim 1 above, and further in view of Gaudinat (US 20200035437 A1).
As to claim 18, the obvious modification of Rosen in view of Ackermann discloses: wherein the melting conductor is in a fuse for fuse protection having an outer fuse box (outer fuse barrel; col. 2, lines 20-21; Rosen), wherein at least one melting conductor 15 (Fig. 1; Rosen) wound around a electrically insulating winding body 11, 14 (col. 2, lines 6-14; Rosen) is arranged in the fuse box.
Ackermann also suggests a fusible link design suitable for both AC and DC transmissions (par. 0002).
The obvious modification of Rosen in view of Ackermann does not explicitly disclose:
wherein the fuse is an HH-DC fuse for fuse protection of a DC transmission.
However, Gaudinat suggests an HH-DC fuse (Schurter ASO reference fuse) for cutting off an HH-DC transmission (20 kA at 1000 VDC; par. 0012);
in order to cut off a current of 20 kA at 1000 VDC (par. 0012) and provide a fuse for a power distribution device and/or motor vehicle (par. 0001).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rosen in view of Ackermann as suggested by Gaudinat, e.g., providing:
wherein the fuse is an HH-DC fuse for fuse protection of a DC transmission;
in order to cut off a current of 20 kA at 1000 VDC and provide a fuse for a power distribution device and/or motor vehicle.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 19, the obvious modification of Rosen in view of Ackermann and Gaudinat discloses:
wherein the fuse box is at least partially open at two end faces (for contact caps at each end of outer fuse barrel; col. 2, lines 6-25; Fig. 1; Rosen), wherein at least one contact cap 12, 13 designed for electrical contacting is arranged on the end face of the fuse box.
As to claim 20, the obvious modification of Rosen in view of Ackermann and Gaudinat discloses:
wherein the DC voltage of the DC current and/or the rated voltage of the fuse is greater than 1 kV (par. 0012; Gaudinat).
As to claim 21, the obvious modification of Rosen in view of Ackermann and Gaudinat discloses:
wherein the smallest breaking current of the fuse is greater than 3 A (20 kA, par. 0012; Gaudinat), and/or in that the smallest breaking current of the fuse is greater than or equal to the rated current.
As to claim 22, the obvious modification of Rosen in view of Ackermann and Gaudinat discloses:
wherein the rated breaking capacity (rated value of maximum breaking current) is greater than 1 kA (20 kA, par. 0012; Gaudinat).
As to claim 23, the obvious modification of Rosen in view of Ackermann and Gaudinat discloses:
wherein the transmitted direct current and/or the rated current range is greater than 5 A (20 kA, par. 0012; Gaudinat).
As to claim 24, the obvious modification of Rosen in view of Ackermann and Gaudinat discloses:
wherein the product of the direct current and the direct voltage protected by the fuse is greater than 5 kW (20 kA x 1000 V = 20 kW, par. 0012; Gaudinat).
As to claim 25, the obvious modification of Rosen in view of Ackermann and Gaudinat discloses:
 The system having a consumer which can be supplied by direct current, having at least one fuse of claim 18, wherein the direct current transmitted to the consumer can be protected by the fuse, wherein the power of the consumer is greater than 5 kW (20 kA x 1000 V = 20 kW, par. 0012; Gaudinat).

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant has suggested that “melting wires cannot be switched from an AC fuse to a DC fuse application” (Remarks, p. 6).
In response Examiner notes that similarly a 10 amp AC fuse melting wire cannot be switched with a 20 amp AC fuse melting wire. Each fuse/melting wire is tailored to the required design specifications. In the absence of those design specifications (as in the previous and current claim limitations) fuse designs are generic to AC and DC applications.
Further, Ackermann discloses a fuse for short-circuit and/or a full voltage overload current interrupt events (par. 0019-0020, 0030), and notes that the it applies to fuses with direct current and alternating current arc interrupting capability (par. 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835